DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hartmann et al. (US 2002/0170408) as set forth previously, with the claim amendments and additions addressed particularly below.
Hartmann et al. discloses the elements of each claim as previously set forth. 
The added limitation of “one or more fasteners that removably couple the cutting tool to the tool holder” is met by the stack of washers (5 figure 1) which biases the stabilizer 7 into engagement with the blade and therefore is a ‘fastener’ since it acts to fasten components together (specifically, fastener 5 fastens cutting tool--3 figure 1 onto tool holder--2 figure 1). 
The term “fastener” according to the plain meaning thereof, is anything that connects or fastens something to something else. The spring washer is such a fastener, since it biases and locks in place the blade. Applicant could have been more explicit in claiming the arrangement, position and type of fastener, but chose not to, resulting in the necessity of this anticipation rejection. 
Regarding claim 21, the cutting tool 3 is seen to surround at least a portion of the stabilizer 7, as seen in figure 1—a cross section showing the perimeter of the blade around the center of the stabilizer. 

Claim(s) 1-3, 8, 14, 15, 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Cuzdey (US 2013/0145634) as previously set forth, and as follows.
The added limitation of “one or more fasteners that removably couple the cutting tool to the tool holder” in claims 1 and 19 is met by Cuzdey (US 2013/0145634) at figure 9 with “flange 138” being a respective fastener. AS taught at [0259]: “a flange 138 having the first mounting face 46….” The flange 138 and its face 46 are components used in the mounting and fastening of the blade, and therefore are per se, a ‘fastener’ capable of permitting “removably couple the cutting tool to the tool holder” as claimed. When the fastener and the corresponding first part 132, are removed the blade will be permitted to be removed. The term “fastener” according to the plain meaning thereof, is anything that connects or fastens something to something else.

Claim(s) 1-3, 8, 14, 15, 17, 19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Satran (US Pub. 2006/0120813).
Satran discloses A cutting tool assembly (figure 1), comprising: 
a tool holder (42 figure 3) having a rotational axis (central axis shown in figure 9, per se), the tool holder arranged for attachment to a drive source (this is a statement of intended use, clearly the central opening d2 figure 8 is capable of accepting a drive source) arranged to rotate the tool holder about the rotational axis and move the tool holder relative to a reference surface (again, this is a statement of intended use, met by a capability of performace; the ability to perform this function is evident in at least figures 8 and 9).
Satran further discloses a cutting tool (12 figure 3) removably coupled to the tool holder (as shown in figure 3 the device is shown in exploded view demonstrating it can be removable thereto; and [0040] discussing the nature of the pins as holding the assembly together) to rotate with the tool holder about the rotational axis (again, this appears to be a statement of intended use, met as shown in Satran [0004] “rotation”), the cutting tool (12 figure 3) including a cutting surface (such as 80, inter alia, figure 3) and having a first portion arranged for placement adjacent to the reference surface (at least the planar side of 12 is adjacent to a reference surface). 
Satran further discloses a stabilizer (36 figure 3) carried by the first portion of the cutting tool (30 figure 3 is in exploded view, but in assembled condition in figure 7 is seen to ride on the lateral left face of the cutting tool 12), the stabilizer having a bearing surface (36 is a bearing surface per se—it can bear against things), the bearing surface arranged to be positioned against the reference surface (it is movable in space—the reference surface is user defined in the broadest plain sense, therefore Satran anticipates this limitation). 
Satran further discloses one or more fasteners (78 figure 3 are pins—a type of fastener) that removably couple the cutting tool (12 inter alia, figure 3) to the tool holder, wherein contact between the stabilizer (36) and the reference surface (statement of intended use) stabilizes the cutting tool when the drive source rotates and/or moves the tool holder and the cutting tool relative to the reference surface (As a statement of intended use, it is clear that contacting 36 of Satran against a surface is demonstrative of a capability of stabilization, to some degree, at least by preventing lateral movements past the reference surface).
Regarding claims 2 and 3, Satran’s  bearing surface (36) is on the cutting tool in an annulus, which is “a pattern that surrounds the rotational axis (as seen in figure 7). The annular shape of 36/ 30 figure 3 is clearly a ‘disc’ or contacts at a disc as claimed in claim 3. 
Regarding claim 8, Satran further discloses the first portion of the cutting tool (center annular region that is where the fasteners are located) includes a recess (see the throughhole of Satran at figure 3, which is stepped), and wherein at least a portion of the stabilizer is disposed in the recess (As evidenced by the step 62 figure 3, and the cross section figure 7, the stabilizer 20 figure 1, 7, 30/36 figure 3 is inside the recess of the cutting tool).
Regarding claims 14 and 15, the disc 36/30 of figures 3 and 20 in figure 7 demonstrates that the stabilizer is a protrusion in a disc form, centered about the axis of rotation. 
Regarding claim 17 and 19, the same elements as discussed above with respect to claim 1 act to demonstrate the anticipation of claims 17 and 19. 
Regarding claim 21, the periphery of cutting tool 12 surrounds a portion of the stabilizer 36 which is annularly/ radially inferior in size compared to 12, and is therefore surrounded. 
Regarding claim 23, the fasteners (pins 78) are shown to be offset from the rotational axis, in at least figures 3 and 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satran (US Pub. 2006/0120813) as set forth above, in view of  DeLuca (US 4241633).
Regarding claim 22, Satran (US Pub. 2006/0120813) discloses each element of claim 1, as set forth above, but lacks a showing of a threaded fastener. 
Satran discloses fasteners 78 which are friction held pins, as noted above, which extends through the cutting tool and the stabilizer (see the projection within each element at figure 7, for instance), and wherein each of the one or more fasteners is received by the tool holder (as seen in 7, the holder to the right receives pins therein). 
The difference between the claims at issue and the prior art Satran is that Satran lacks threaded coupling of the fastener pins. 
The selection of an appropriate fastener is well within the level of ordinary skill, as evidenced by the full disclosure of Satran, and as follows. 
DeLuca (US 4241633) discloses a disc mounted blade, as seen in figure 1. The components thereof are fastened to one another by threaded screws 56, 58, figure 1, and as disclosed “with conical head screws 58 extending through the holes and threaded into the mounting flange 12 in the bottom…” which indicates screws to be a routine fastener in this environment of blades or cutters mounted to other components in assembly. 
In the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to have replaced the pin construction of Satran with threaded couplers such as threaded screws, since the purpose is the same (fastening) and the change can be implemented with no undue experimentation and no unexpected results, as evidenced by its use in the DeLuca patent. 
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
Applicant at page 7 of remarks filed 5/11/22 alleges that the newly added limitation to “a fastener” makes the 102(a)(1) and (a)(2) rejections previously presented lacking. As shown clearly above, the broad scope of the addition, and the balance of the claim language, means that both Cuzdey and Hartmann continue to be proper anticipation references of the claims presented. This allegation is not persuasive. 
Applicant’s similar allegation (p. 8 of remarks of 5/11/2022) that Cuzdey and Hartmann fail to disclose fasteners with respect to claims 17 and 19, and 17 respectively is similarly not persuasive, since Cuzdey and Hartmann show ‘fastener’ as that term extends to the structures shown above. Applicant has chosen not to specify the type or essential nature of the claimed fastener, merely requiring the broadest ‘fastener’ as that term would be understood to one of ordinary skill. Applicant did not provide a special definition which would disclaim scope, and Examiner may not infer a narrower definition from the specification. “claims in a pending application should be given their broadest reasonable interpretation” consistent with the specification and prior art. In re Pearson, 181 USPQ 641 (CCPA 1974). In claim construction, examiner cannot “read limitations only set forth in the description into the claims for the purpose of avoiding the prior art”, In re Sporck, 155 USPQ 484 (CCPA 1967).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724